              Case 2:19-cv-00565-RSM Document 27 Filed 12/10/20 Page 1 of 5




 1
 2
 3
 4
 5                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 6                                           AT SEATTLE
 7
 8   GLEN L. WALKER,                                     Case No. C19-565RSM
 9                   Plaintiffs,                         ORDER GRANTING DEFENDANT’S
10                                                       MOTION FOR SUMMARY JUDGMENT
                         v.
11
     TWIN CITY FIRE INSURANCE CO., THE
12   HARTFORD,
13
                     Defendants.
14
                                             I.     INTRODUCTION
15
16          This matter comes before the Court on Defendant Twin City Fire Ins. Co. (“Twin

17   City”)’s Motion for Summary Judgment, Dkt. #24. U.S. Bank moves for dismissal of Plaintiff
18
     Glen Walker’s claims for insurance coverage and bad faith damages because “he has made
19
     material misrepresentations in the presentation of his claims.” Id. at 1. Plaintiff Walker has not
20
     filed a timely response to this Motion. Oral argument has not been requested. For the reasons
21
22   stated below, the Court GRANTS this Motion and dismisses this case.

23                                     II.        BACKGROUND FACTS
24
            On March 19, 2016, Mr. Walker, while driving his 1968 Chevrolet pickup truck, struck
25
     a parked car in Kent, Washington. When police responded to the scene of the accident, Mr.
26
27   Walker described the accident to the responding officer, who recorded in his police report the

28   following:



     ORDER GRANTING MOTION FOR SUMMARY JUDGMENT - 1
              Case 2:19-cv-00565-RSM Document 27 Filed 12/10/20 Page 2 of 5




                   Upon arriving I contacted D1 [Walker] who told me that he was
 1
                   driving NB on 116th Ave SE when a car driving SB came into his
 2                 lane of travel. He said that he swerved out of the way to avoid the
                   vehicle in his lane, and he struck an unoccupied parked vehicle on
 3                 the shoulder on the East side of the road.
 4
     Dkt. #25-1 at 2. Walker was cited for improper lane travel. Id.
 5
            Mr. Walker was issued an automobile insurance policy by Twin City. The policy
 6
 7   provided personal injury protection coverage, uninsured motorist coverage, and coverage for

 8   damage to Walker’s covered auto. The Twin City policy provides:
 9                 FRAUD
10                 We do not provide coverage for any insured who has made
                   fraudulent statements or engaged in fraudulent conduct in
11                 connection with any accident or loss for which coverage is sought
                   under this policy.
12
13   Dkt. #25-15 at 49.

14          Mr. Walker reported the claim to Twin City on March 20, 2016, and made a personal
15   injury protection (“PIP”) claim for medical expenses, wage loss and essential services. He also
16
     made a collision claim for damage to his truck. He did not make an uninsured motorist claim.
17
            On March 22, 2016, Mr. Walker provided his first recorded statement to Twin City.
18
19   Consistent with the police report, Mr. Walker explained in his recorded statement that he

20   swerved to avoid an oncoming vehicle in his lane and struck a parked car. See Dkt. #25-2
21
     (“Walker Recorded Statement”) at 5:14-6:8. Mr. Walker recounted this same detail to his
22
     medical providers. See Dkt. #25-3 at 2 and 4.
23
24          Mr. Walker provided a second recorded statement to a Twin City investigator three

25   months later on June 2, 2016. Mr. Walker again explained he swerved to avoid a vehicle in his
26   own lane. See Dkt. #25-4 at 33:16-35:5.
27
28



     ORDER GRANTING MOTION FOR SUMMARY JUDGMENT - 2
              Case 2:19-cv-00565-RSM Document 27 Filed 12/10/20 Page 3 of 5




            On October 3, 2016, Mr. Walker called Twin City, and for the first time, requested his
 1
 2   claim be covered as an uninsured motorist (“UIM”) claim. See Dkt. #25-5. When the adjuster

 3   on the phone explained that, due to the facts of the loss as described in two separate recorded
 4
     statements, there was no such coverage, Mr. Walker stated that a vehicle had approached him
 5
     from behind, performed a “PIT” pursuit intervention technique maneuver, hitting his vehicle,
 6
 7   and causing him to lose control and strike the parked car.

 8          After its investigation was completed, Twin City made the following coverage
 9   determinations: Twin City paid Walker $12,388.99 for the damage to his truck under the
10
     collision coverage; Twin City denied PIP coverage for wage loss and household services and
11
     noted that no medical bills had been submitted (however, Hartford eventually did pay more
12
13   than $13,000 in medical bills for treatment incurred on the date of the accident at Valley

14   Medical Center that Walker submitted); Twin City denied Walker’s UIM claim. See Dkts. #25-
15   6, #25-7 and #25-8.
16
            Mr. Walker filed this litigation on March 29, 2019. During the litigation, Walker
17
     provided a letter dated July 11, 2016, from an alleged witness, Cheryl Read, corroborating that
18
19   a vehicle had struck Mr. Walker’s truck. Dkt. #25-9.

20                                          III.   DISCUSSION
21
        A. Legal Standard
22
            Summary judgment is appropriate where “the movant shows that there is no genuine
23
24   dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

25   R. Civ. P. 56(a); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986). Material facts are
26   those which might affect the outcome of the suit under governing law. Anderson, 477 U.S. at
27
     248. In ruling on summary judgment, a court does not weigh evidence to determine the truth of
28



     ORDER GRANTING MOTION FOR SUMMARY JUDGMENT - 3
              Case 2:19-cv-00565-RSM Document 27 Filed 12/10/20 Page 4 of 5




     the matter, but “only determine[s] whether there is a genuine issue for trial.” Crane v. Conoco,
 1
 2   Inc., 41 F.3d 547, 549 (9th Cir. 1994) (citing Federal Deposit Ins. Corp. v. O’Melveny &

 3   Meyers, 969 F.2d 744, 747 (9th Cir. 1992)).
 4
            On a motion for summary judgment, the court views the evidence and draws inferences
 5
     in the light most favorable to the non-moving party. Anderson, 477 U.S. at 255; Sullivan v.
 6
 7   U.S. Dep't of the Navy, 365 F.3d 827, 832 (9th Cir. 2004). The Court must draw all reasonable

 8   inferences in favor of the non-moving party. See O’Melveny & Meyers, 969 F.2d at 747, rev’d
 9   on other grounds, 512 U.S. 79 (1994). However, the nonmoving party must make a “sufficient
10
     showing on an essential element of her case with respect to which she has the burden of proof”
11
     to survive summary judgment. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).
12
13      B. Analysis

14          When interpreting an insurance policy, the court must consider the policy as a whole
15   and arrive at a “fair, reasonable, and sensible construction as would be given to the contract by
16
     the average person purchasing insurance.” Quadrant Corp. v. American States Ins. Co., 154
17
     Wn.2d at 171, 110 P.3d 733 (2005) (quoting Weyerhaeuser Co. v. Comm’l Union Ins. Co., 142
18
19   Wn.2d 654, 666, 15 P.3d 115(2000)). If the language in an insurance policy is unambiguous,

20   “[the court] must enforce it as written; we may not modify it or create ambiguity where none
21
     exists.” Quadrant, 154 Wn.2d at 171.
22
            Here, the Twin City policy does “not provide coverage for any insured who has made
23
24   fraudulent statements or engaged in fraudulent conduct in connection with any accident or loss

25   for which coverage is sought under this policy.” Dkt. #25-15 at 49. Twin City’s investigation
26   did not support Mr. Walker’s version of the facts. Twin City presents sufficient evidence that
27
     Mr. Walker has made misrepresentations in seeking the coverage at issue, including the
28



     ORDER GRANTING MOTION FOR SUMMARY JUDGMENT - 4
              Case 2:19-cv-00565-RSM Document 27 Filed 12/10/20 Page 5 of 5




     preparation of what appears to the Court to be a fraudulent witness statement. See Dkt. #24 at
 1
 2   6–10. The record indicates that Twin City confronted Ms. Read with metadata evidence that

 3   her 2016 letter was actually prepared in 2019, that she and Mr. Walker collaborated on her
 4
     version of events, and that her testimony of what she witnessed was hopelessly incompatible
 5
     with what Mr. Walker had previously submitted to Twin City and the actual damage to Mr.
 6
 7   Walker’s vehicle. See id.

 8          Clauses similar to the fraud clause at issue have been upheld in Washington. See, e.g.,
 9   Mutual of Enumclaw v. Cox, 110 Wn.2d 643, 757 P.2d 499 (1988). Considering all of the
10
     above, combined with Mr. Walker’s failure to respond to the instant Motion, the Court finds
11
     that Mr. Walker’s claims are barred by the Policy and Washington insurance law.
12
13          The Court notes that, even if Twin City had not relied on the fraud clause, under the

14   above summary judgment standard there is insufficient evidence for a reasonable jury to
15   conclude that Mr. Walker’s claims have any merit. Mr. Walker has failed to make a sufficient
16
     showing on the essential elements of his case to survive summary judgment.
17
                                          IV.    CONCLUSION
18
19          Having considered the applicable briefing submitted by the parties and the entire record,

20   the Court hereby finds and ORDERS that Defendant Twin City’s Motion for Summary
21
     Judgment, Dkt. #24, is GRANTED. This case is DISMISSED.
22
            DATED this 10th day of December, 2020.
23
24
25
26
27
                                                 A
                                                 RICARDO S. MARTINEZ
                                                 CHIEF UNITED STATES DISTRICT JUDGE
28



     ORDER GRANTING MOTION FOR SUMMARY JUDGMENT - 5
